DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed 07/08/2022 has been fully considered and
entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozo et al. (JP 2006047545 A) hereinafter Kozo.
Regarding claim 1, Kozo (Figures 1, 2, and 3) teaches a multicore fiber optic cable (collective optical fiber cable, 1) comprising of; 
a central fiber (tension member, 3) having a central fiber outer diameter; 5
a central fiber coating (slot rod, 2, having a circular cross section and made of synthetic resin or synthetic rubber) surrounding the central fiber outer diameter of the central fiber (tension member, 3), the central fiber coating (slot rod, 2) having a continuous spiraled groove (shallow cable support grooves, 4 formed in a spiral shape along the outer periphery of the slot rod, 2) around the central fiber outer diameter; 
a dual core optical fiber (central optical fiber, 8 that has two strands/cores, 11 in parallel inside an oval portion/cladding, 12 of the optical fiber cable, 5) having a dual core optical fiber geometry and a longitudinal axis (axis of the central optical fiber, 8), the dual core optical fiber spiraled around the central fiber coating (the optical fiber cable 5 is routed smoothly and reliably along the spiral cable support groove 4 in the longitudinal direction) and disposed within the 10spiraled groove such that the dual core optical fiber (central optical fiber, 8) is wound around the central fiber coating (slot rod, 2) in a spiral pattern and the central fiber (tension member, 3) core geometry and the dual core  optical fiber (central optical fiber, 8) geometry are oriented parallel to the longitudinal axis (of the tension member, 3) to negate link path length difference (as a result of tensile or compressive load due to bending); and 
an outer sheath (see annotated Figure 1 below) surrounding the central fiber coating (slot rod, 2) and the dual core 15optical fiber (central optical fiber, 8).

    PNG
    media_image1.png
    493
    631
    media_image1.png
    Greyscale

Annotated Figure 3 of Kozo.
Regarding claim 2, Kozo teaches the multicore fiber optic cable (collective optical fiber cable, 1) of claim 1, but does not specifically disclose that the cable is employed in a balanced photonic link.
The examiner notes that " is employed in a balanced photonic link " is an intended use of the optical fiber unit. It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). See MPEP § 2111.02, II and MPEP § 2114, II.
Claim 2 defines a "multicore fiber optic cable" as recited in the preamble and the balanced photonic link is not part of the cable. Kozo (JP 2006047545 A), as applied to claim 1, also teaches the multicore fiber optic cable of claim 2.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the multicore fiber optic cable defined by claim 3, wherein two diametrically opposed elliptical sections are removed from the circular cross section of the dual core optical fiber geometry coating; in combination with all of the limitations of intervening claim 2 and all of the limitations of base claim 1.
Kozo, discussed above with respect to claims 1 and 2 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 3.
Response to Arguments
Applicant’s arguments filed on 07/08/2022 have been fully considered but they are not persuasive.
Applicant has amended independent claim 1 and added claim 3. 
With respect to the claim 1, applicant states that:
The claim is not anticipated, because Kozo does not disclose, reference, or even suggest "the dual core optical fiber geometry are oriented parallel to the longitudinal axis." 
The examiner disagrees.
Kozo (Figure 4) demonstrates a dual core optical fiber (central optical fiber, 8, that has two strands/cores, 11, in parallel inside an oval portion/cladding, 12, of the optical fiber cable, 5). The dual core fiber, 8 geometry is oriented parallel to the longitudinal axis of the spiraled groove as required by the claim.   
Applicant further states that Kozo does not suggest or teach that one core optical fiber or one continuous groove should or even can be utilized and the claimed invention specifically describes one and only one "core optical fiber" and one "continuous groove". 
The examiner disagrees.
Kozo discloses (sixth paragraph of the section Best Mode) that the number of the cable support grooves, 4 (and hence the number of optical fiber cables, 5) is not limited to six and can be less or more including one. 
The examiner further notes that the claim of the present application is not limited to only one groove or fiber because the transition term “comprising of” is open ended and may include additional items, so even if Kozo doesn’t specifically state that only one fiber is an option, it still reads on the claims of the present application as written.
The translation term “comprising”, which is synonymous with “including”, “containing”, or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)  In re Baxter, 656 F.2d 679, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Applicant argues that Kozo specifically teaches away from the use of a single dual core fiber.
The examiner disagrees.
Kozo discloses a dual-core fiber 8 having two core strands, and therefore does not teach away.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is 571-272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        08/04/2022



/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874